ORDER IMPOSING IDENTICAL RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed its Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause on September 4, 2002, advising that the respondent, Robert Howard Regnier, Jr., was disciplined by the Supreme Court of Illinois and requesting, pursuant to Ind. Admission and Discipline Rule 28(28), that identical reciprocal discipline be imposed in this state. On September 24, 2002, this Court issued an Order to Show Cause, to which the respondent has not responded. This case is now before us for final resolution.
*935We now find that the respondent was admitted to practice law in Indiana and Illinois in 1977. The respondent faced six counts of misconduct in the State of Illinois. Pursuant to Illinois Supreme Court Rule 762(a), on December 8, 1992, respondent requested that his name be stricken from the Illinois roll of attorneys. The respondent submitted an affidavit with his request admitting he had converted client funds, entered into business transactions with clients without full disclosure, failed to promptly deliver client funds, failed to render an accounting of client funds, failed to refund unearned fee, failed to deposit funds in a trust account, committed con-duet involving overreaching, and conduct involving dishonesty, fraud, deceit or misrepresentation, as well as conduct prejudicial to the administration of justice. _
On January 27, 1998, the Illinois Supreme Court ordered the respondent's name stricken from the roll of Illinois attorneys. In re: Robert Howard Regnier, Jr., No. M.R. 8812. Pursuant to' Illinois rule, a "disbarment on consent" precludes a lawyer from seeking reinstatement for 3 years. Illinois Supreme Court Rule 767.
We find further that, pursuant to Ad-mis.Dise.R. 28(28)(c),1 the respondent has failed to demonstrate why reciprocal discipline should not issue in this state.
IT IS, THEREFORE, ORDERED that the respondent, Robert Howard Regnier, Jr., is hereby suspended from the practice of law in this state. The respondent shall not be eligible to petition for reinstatement in this state pursuant to Admis.Disc.R. 283(4) until reinstated to the practice of law in Illinois or upon further order of this Court.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, to the clerk of the United States Court of Appeals for the Seventh Circuit, to the clerk of each of the United States. District Courts in this state, to the clerks of the United States Bankruptey Courts in this state, to the Supreme Court of linois, and to all other entities pursuant to Ad-mis.Disc. R. 28(8)(d), governing suspension.
All Justices concur.

. Ind. Admission Rule 23(28)(c) provides: and Discipline
(c) Upon the expiration of thirty (30) days from service 'of the order [order to show cause] set out in subsection (b), this Court shall impose discipline identical to that ordered in the other jurisdiction unless the Executive Secretary or the lawyer demonstrate, or this Court finds that it clearly appears upon the face of the record from which the discipline is predicated, that:
(1) The procedure was so lacking in notice or opportunity to be heard as to constitute a deprivation of due process;
(2) There was such infirmity of proof establishing the misconduct as to give rise to the clear conviction that the Court could not, consistent with its duty, accept as final the conclusion on that subject;
(3) The imposition of the same discipline by the Court would be inconsistent with standards governing sanctions in this rule or would result in grave injuslice; or
(4) The misconduct established warrants substantially different discipline in this slate. . .
If this Court determines that any of those elements exists, this Court shall enter such other order of discipline as it deems appropriate. The burden is on the party seeking dif ferent discipline in this state to demonstrate that the imposition of the same discipline is unwarranted. }
(d) In all other aspects, a final adjudication in another jurisdiction that a lawyer has been guilty of misconduct shall establish conclusively the misconduct for purposes of a disciplinary proceeding in this state.